Title: To James Madison from Joseph Pitcairn, 11 May 1801
From: Pitcairn, Joseph
To: Madison, James


					
						Sir
						Hamburg 11 May 1801
					
					Since I had this honor on the 11th. April—several Changes have taken place, which I hope you may not find it improper that I state to You.
					Prusia has desired the Danes to leave Hamburg, which they are preparing to do.  The Navigation of the Elbe is become free to all flags (English not excepted) in consequence of the British allowing the Greenland Shipping of Holstein to depart with passports & all vessels loaded with grain for Norway to pass unmolested.
					The Conduct of Rusia respecting the principles of the Armed Neutrality, conceals as yet their ultimate intentions.  Tis probable the Emperors wait    to be decided by the proposals made from France and England.  The latter has much to grant the Swedes and Danes, but perhaps he may think his influence already sufficiently established with them, and be glad, to have the Kings of Sardinia and Naples owing their thrones to his Conditions and freindship with France.  It seems to me hazardous to predict on which side the Rusian Influence will finally fall.  Both the Courts of France & England leave no means unused to draw it to them.  The present advantage would incline the Emperor to the English, the greater but most distant call him to the french, as far as they only excite him to support the demands for navigation made by the treaty of the 16 Decr. 1800 which once established would greatly augment the wealth and the Commerce of the Empire.
					The English appear to have effected a Landing in Egypt.  The fate  of that Country is of so much consequence in the eyes of both Gouvernments, that no peace can be looked for untill it is decided.
					The American flag is in much request in Europe, and our ships have already drawn large freights from every Nation from the Southern Coast of Spain to the shores of Norway.
					Should the difficulties between Rusia and England subsist the insuing Winter the moment would be most favourable for making purchases of Hemp Sail cloth & Iron, either for the Supply of our Navy, or Commerce.  The Exchange between this an St. Petersburg will not be higher than 22d ⅌ Ruble and the best hemp will Cost on board 150 Dolls ⅌ ton,  the second quality 110 Ds Iron about 65 Dolls ⅌ ton.  Should Such Idea Meet aprobation, I would wish to refer to my letters written about 18 Months ago, in which I gave full detail of the best manner to carry such purchases into effect.  The rate of Exchange between America & Europe made the sending of Merchandize then the most profitable way, but now that there is a gain of 8 @ 10 pCent in  rising bills, this mode would be more nett, and not less beneficial.
					Intending again to have this honor when any thing occurs, which I can suppose it would be agreable for you to know, I remain Sir With Great Respect Your Most Ob Ser
					
						Jos: Pitcairn
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
